Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 09/05/2019, 07/29/2019, and 07/29/2019 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a seal member” in first paragraph, line 1, and “an annular seal member” in third paragraph, line 1. It is unclear whether “a seal member” and “an annular seal member” are the same or different. Appropriate correction is required. 
Claim 1 recites “the seal member including a plurality of protruding portions” in line 1 of paragraph four, and “a protrusion height of the first protruding portion increases in stages from the first protruding portion arranged close to the second space toward the first protruding portion arranged close to the first space” in line 2 of last paragraph. The limitation “increases in stages” is unclear because the number of protruding portions may be two (satisfies the limitation “plurality”). Does the height increases in steps or a gradual continuous increase? The claim does not provide a discernible boundary for the limitation “increases in stages”, and thus one of ordinary skill in the art would not be able to draw a clear boundary between what is, and is not, covered by the claim. Appropriate correction is required. 
Claim 2 recites “the seal member includes a plurality second protruding portions” in line 1 of second paragraph, and “a protrusion height of the second protruding portion increases in stages from the first protruding portion arranged close to the second space toward the first protruding portion arranged close to the first space” in line 1 of last paragraph. The limitation “increases in stages” is unclear because the number of protruding portions may be two (satisfies the limitation “plurality”). Does the height increases in steps or a gradual continuous increase? The claim does not provide a discernible boundary for the limitation “increases in stages”, and thus one of ordinary skill in the art would not be able to draw a clear boundary between what is, and is not, covered by the claim. Appropriate correction is required. 
Claim 3 recites “the plurality of first protruding portions and the plurality of second protruding portions are provided symmetrically” in the last paragraph. The limitation “symmetrical” is unclear. The property of being symmetrical relates to size, shape, and relative position of parts on opposite sides of a dividing line or median plane or about a center or axis (Merriam-Webster). The specification discloses plurality of the first and 
Claim 1 recites the limitation "the seal member" in line 1 of fourth and fifth paragraphs. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 6-7 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by JP H2-18971 (Maeda et al). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 


As to claim 1, Maeda discloses an arrangement structure for a seal member (Figures 1-2, and 5), comprising: 
a first member having a first mating surface and provided with a groove portion (Figure 5 and as shown below), the groove portion being recessed from the first mating surface and extending annularly (Figures 5 and as shown below); 
a second member having a second mating surface (1a) facing the first mating surface (Figures 5 and as shown below), and configured to move relatively to the first member (Figure 1); and 
an annular seal member (6) fitted into the groove portion, providing sealing between the first member and the second member, and serving as a partition between a first space and a second space having a pressure higher than that of the first space (Figure 1-2 show the annular seal member 6 is subjected to pressure from the second space, thus second space having a higher pressure than the first space; Figures 5 and as shown below), 
the seal member (6) including a plurality of first protruding portions (5, 8(12); Figures 1-2, and 5) protruding toward the second mating surface (1a) and aligned from the first space toward the second space (figures 1-2, and 5), 
the seal member (6) having such a shape that, in a state of not being fitted into the groove portion, a protrusion height (H1) of the first protruding portion (8 (12)) increases in stages from the first protruding portion (8 (12)) arranged close to the second space toward the first protruding portion (5) arranged close to the first space 


    PNG
    media_image1.png
    863
    852
    media_image1.png
    Greyscale

As to claim 6, Maeda discloses the arrangement structure for the seal member according to claim 1, wherein oil is arranged in the second space, and the seal member (6) further includes a recessed portion (10) provided between the first protruding 

As to claim 7, Maeda discloses the arrangement structure for the seal member according to claim 1, wherein the seal member is made of a single material (Figures 1-2, and 5).  
  
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675